Filed 5/17/22 In re A.A. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

 In re A.A., a Person Coming Under the                               H048718
 Juvenile Court Law.                                                (Santa Clara County
                                                                     Super. Ct. No. JV42051)


 THE PEOPLE,

           Plaintiff and Respondent,

           v.

 A.A.,

           Defendant and Appellant.


         The minor in this juvenile delinquency proceeding appeals the denial of his motion
to suppress evidence found during a traffic stop. We conclude the officers did not unduly
prolong the stop to obtain the evidence, nor did they otherwise act unreasonably. We will
therefore affirm the order.
                                                 I. BACKGROUND
         A San Jose police officer stopped a car driven by 17-year-old A.A. at 3:25 a.m.
because it was traveling over the speed limit, ran through a red light, and appeared to lose
control as it turned 180 degrees in the middle of the roadway. Before approaching the
car, the officer called for backup based on seeing more than one person in the car and
being in an area known to the officer to be frequented by gang members. Two other
officers arrived four minutes later.
       The officer who made the initial stop saw the driver (A.A.) moving in and out of
view in the car’s side mirror and was concerned he might be retrieving or hiding a
weapon. He ordered A.A. out of the car and handcuffed him, and another officer took
A.A. behind one of the patrol cars. The two passengers in the car were also ordered out
and handcuffed. As one passenger was being handcuffed, an officer asked if he was on
probation and he replied that he was. A records check determined the probation terms
included a search condition. An officer then asked A.A. (who had by that time been
placed in the back seat of a patrol car) for permission to search the vehicle, which A.A.
gave by saying, “Yeah[.] It’s not my car, but [trailing off] … .” The officers searched
the car and found a loaded handgun between the front passenger seat and center console.
       A juvenile wardship petition was filed alleging A.A. violated Penal Code sections
25850, subdivision (a) (carrying a loaded firearm in vehicle) and 29610 (possession of
concealed firearm by a minor). A.A. moved to suppress the gun as the product of an
unlawful search. The juvenile court denied the motion. A.A. then admitted the allegation
that he violated Penal Code section 25850, subdivision (a), and the other count was
dismissed. At the disposition hearing, the court dismissed the petition.1
                                      II. DISCUSSION
       The Fourth Amendment’s proscription on unreasonable searches and seizures
requires that an arrest be based on probable cause to believe a crime has been committed
(People v. Celis (2004) 33 Cal.4th 667, 673), while a detention may be based on a
reasonable suspicion of criminal activity. (Id. at p. 674.) A traffic stop based on a
suspicion that the driver has committed a traffic infraction is an example of a brief
investigatory detention, permissible to determine whether a crime has been committed.


       1
        This appeal is not moot, however, because there are collateral consequences for
A.A. despite the dismissal. (See, for example, Pen. Code, § 29820, subd. (a)(1)(G)
[temporarily prohibiting firearm ownership for a person alleged to have committed the
offense of carrying a loaded firearm in a vehicle].)
                                             2
But an investigatory traffic stop must remain a relatively brief encounter. Absent
indications of criminal activity beyond the initially observed infraction, officers may not
extend a stop’s duration beyond the time necessary to address the traffic violation and
attend to officer safety concerns. (Rodriguez v. United States (2015) 575 U.S. 348, 354.)
During a stop, an officer is allowed to inquire into matters unrelated to the suspected
traffic violation. (Arizona v. Johnson (2009) 555 U.S. 323, 333.) However if those
inquiries “measurably extend the duration of the stop,” it may become an unconstitutional
seizure. (Ibid.)
       A.A. advances two arguments that the car search violated the Fourth Amendment:
(1) the search occurred after his de facto arrest without probable cause; or, alternatively,
(2) the search occurred after the traffic stop had been unduly prolonged. We
independently review whether the facts, as found by the juvenile court, show a Fourth
Amendment violation. (People v. Nunes (2021) 64 Cal.App.5th 1, 5.)
       Regarding the first contention, we conclude A.A. was not arrested when he was
ordered out of the car and ultimately detained in handcuffs in the back of a patrol car.
Because of the danger posed to officers when stopping a car containing unknown
occupants, it is generally reasonable to order an occupant out. (Pennsylvania v. Mimms
(1977) 434 U.S. 106, 111.) As the car’s occupants have already been detained, the
additional intrusion is to be balanced against the “legitimate and weighty” interest in
protecting officer safety. (Id. at p. 110.) Here the officer testified he ordered A.A. and
the passengers out and handcuffed them because he saw A.A. moving inside the car in a
way that suggested he could be reaching for a weapon. Under those circumstances, the
intrusion on A.A.’s liberty was a reasonable measure to protect the officer’s safety. It did
not transform the traffic stop into an arrest violating the Fourth Amendment.
       Regarding A.A.’s second contention, that the traffic stop was unduly prolonged,
A.A. acknowledges he gave consent to search the car and that one of the passengers was
on probation with a search condition—either of which would authorize a search. But he
                                              3
argues his consent was obtained, and the search condition discovered, only because the
officers “strayed from the mission of the traffic stop” and impermissibly extended it.
       A traffic stop becomes unlawful if it is prolonged beyond the time reasonably
required to complete the mission of issuing a ticket for the observed violation.
(Rodriguez v. United States, supra, 575 U.S. at p. 350.) The critical question is whether
the police engage in conduct unrelated to issuing a ticket or to ensuring officer safety that
adds time to the stop. (Id. at p. 354.) We agree with A.A. that asking a passenger about
probation status and asking for consent to search are unrelated to issuing a citation for a
traffic infraction. But we cannot agree that the record here shows those things adding
time to the stop.
       As we have discussed, the officers were justified in ordering the occupants out of
the car and handcuffing them. While he was handcuffing one of the passengers, an
officer asked about probation status and then asked A.A. for consent to search the car.
On this record, we cannot say that either inquiry prolonged the stop beyond the time
necessary to attend to safety concerns and issue a citation. A reasonable interpretation of
the evidence presented at the suppression hearing is that the inquiries occurred
simultaneously with the officers engaging in actions to protect their safety. Because the
record does not demonstrate the inquiries measurably extended the duration of the stop,
we find the search based on A.A.’s consent and the passenger’s probation condition to be
constitutionally permissible.
                                    III.   DISPOSITION
       The order denying the motion to suppress is affirmed.




                                              4
                               ____________________________________
                               Grover, J.




WE CONCUR:




____________________________
Greenwood, P. J.




____________________________
Lie, J.




H048718 - The People v. A.A.